Citation Nr: 1024829	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-10 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to re-
open a claim of entitlement to service connection for cold injury 
residuals.

2.  Entitlement to service connection for cold injury residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1944 to August 
1946.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for cold injury residuals is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated July 1996, the RO denied service 
connection for cold injury residuals based on a lack of evidence 
establishing an in-service occurrence of cold injury and a lack 
of evidence establishing a current diagnosis of cold injury 
residuals; the Veteran did not appeal the July 1996 rating 
decision within one year of being notified.

2.  The evidence received since the July 1996 rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for cold injury residuals.


CONCLUSION OF LAW

New and material evidence has been presented since the July 1996 
rating decision denying service connection for cold injury 
residuals; thus, the claim is re-opened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veteran's Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In light of the favorable 
determination contained herein, however, further development with 
regard to VA's duties to notify and assist would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

New and Material Evidence

Before reaching the merits of the Veteran's claim for service 
connection for cold injury residuals, the Board must first rule 
on the matter of reopening of the claim.  That is, the Board has 
a jurisdictional responsibility to consider whether it is proper 
for the claim to be reopened.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fec. 
Cir. 1996).

In this case, the Veteran's claim for service connection for cold 
injury residuals, as well as another condition not at issue here, 
was denied by the RO in July 1996.  The Veteran did not appeal 
this rating decision, but instead attempted to re-open his claim 
by filing another claim in September 2006.  Therefore, the laws 
and regulations governing finality and re-opening of a previously 
disallowed claim are pertinent in the consideration of the 
current issue on appeal.

A decision by the RO shall be binding on all VA field offices as 
to conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate authorities or 
except where there is clear and unmistakable error in the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2009).

Under pertinent law and VA regulations, the Board may re-open and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claims sought to be re-opened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the July 1996 
rating decision that denied service connection for cold injury 
residuals included the Veteran's VA treatment records from March 
1971 through January 1996, and private medical records from 
November 1959 through September 1989.  Neither the VA treatment 
records, nor the private medical records, showed any treatment 
for cold injury residuals.  As stated above, the Veteran's 
service personnel and treatment records were reported lost in a 
fire.  Based on this evidence, the RO denied service connection 
for cold injury residuals in the July 1996 rating decision.

Since July 1996, the Veteran and his representative have provided 
additional VA outpatient records from January 2003 to April 2007, 
an October 2006 statement in support of claim, a January 2007 
notice of disagreement, a March 2007 statement in support of 
claim, an April 2007 statement in support of claim, a March 2008 
Form 9, and a June 2010 informal hearing presentation.  A June 
2008 supplemental statement of the case found that new and 
material evidence had not been submitted to re-open the Veteran's 
claim for service connection for cold injury residuals.

The Board finds that the evidence submitted by the Veteran since 
the July 1996 rating decision does provide new and material 
evidence sufficient to re-open the Veteran's claim for service 
connection for cold injury residuals.  The Veteran's October 2006 
statement in support of claim explains that the Veteran was 
stationed in Frankfurt, Germany, doing guard duty overnight.  The 
Veteran contends that the next morning, his feet were black and 
blue and the dispensary treated him for frost bite.  The Veteran 
states he was in bed for 30 days and then put on light duty.  The 
Veteran is competent to report symptoms and a contemporaneous 
medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The Veteran's testimony, if found 
credible, could establish the requisite in-service injury.

As for a current diagnosis, the Veteran's March 2007 VA 
outpatient record shows that the Veteran was experiencing pain 
and decreased pinprick sensation in his feet.  Both pain and 
impaired sensation are pertinent symptoms under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2009).  The existence of these 
symptoms could indicate the existence of residuals from an in-
service cold injury.  Accordingly, a basis to re-open the 
Veteran's claim for service connection for cold injury residuals 
has been presented.


ORDER

New and material evidence having been submitted for the claim for 
service connection for a back condition, the claim is reopened. 
To this extent the appeal is allowed.


REMAND

The VA has a duty to provide a VA medical examination when there 
is: (1) competent evidence of a current disability, or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; but (4) insufficient competent medical evidence on file 
for the Board to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  See also 38 C.F.R. § 3.159(c) (2009).  If VA is 
not going to provide an examination, it must provide adequate 
reasons or bases for why an examination is not warranted.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).

With respect to the first requirement, the Veteran's March 2007 
VA outpatient records show the existence of some symptoms that 
could indicate cold injury residuals.  Additionally, in his 
January 2007 notice of disagreement, the Veteran indicated that 
he has had continuous problems with his feet ever since the 
alleged injury in Germany.  The Veteran is competent to testify 
to continuity of symptoms.  See Jandeau, supra.  

With respect to the second requirement, the Veteran indicated the 
occurrence of an in-service injury in his October 2006 statement 
in support of claim.  The Board notes here that the Veteran's 
service records are unavailable, which triggers a heightened 
obligation on the part of VA to explain its findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The 
Board also notes that the Veteran's testimony regarding his 
duties in the 29th Infantry of the 100th Division appears 
consistent with the reported duties of the 29th Infantry of the 
100th Division during that time period.  The Board finds that the 
Veteran has produced adequate evidence of an in-service injury to 
trigger the requirement of a VA examination.

The third question is whether there is evidence that indicates a 
relationship between a possible current condition and the in-
service injury.  This is a low threshold, and the record need 
only show that the Veteran's symptoms, not the disability itself, 
are associated with the Veteran's service.  McLendon, 20 Vet. 
App. at 83.  The Veteran's testimony establishes that the Veteran 
has had problems with his feet since the alleged in-service 
injury.  This is sufficient indication of a nexus with regard to 
cold injury residuals.  Therefore, there is sufficient indication 
of a medical nexus to establish the need for a VA examination. 

Finally, the Board does not currently have enough information to 
adjudicate the Veteran's claim.  Therefore, on remand, the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any cold injury residuals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA medical examination to determine the 
nature and etiology of the Veteran's claimed 
cold injury residuals.  The entire claims 
file should be made available to and reviewed 
by the examiner prior to the examination.  
With respect to any diagnosed condition, the 
examiner should provide an opinion as to 
whether it is at least as likely (i.e., 50 
percent or greater) that the Veteran's 
claimed condition is related to any cold 
injury experienced during service.  The 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions and should 
also contain a complete rationale for the 
conclusions reached.

2.  Once the Veteran has been afforded a VA 
examination, the RO/AMC should readjudicate 
the claim, and a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  If any issues on 
appeal remain denied, the Veteran and his 
representative should be given adequate 
opportunity to respond before the claim is 
returned to the Board for further 
adjudication.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


